The motion for rehearing complains of the insufficiency of the testimony. Officers saw appellant walking along in a public place. They went after him. When he saw them coming he took a bottle from his clothes and broke it. Officer Brunson swore in so many words "It was a bottle of whisky." The evidence showed transportation of whisky directly and not circumstantially. The special charges were properly refused. The bills of exception have been again examined and we conclude they show no reversible error.
The motion for rehearing is overruled. *Page 621